DETAILED ACTION
	This action is in response to the initial filing filed on December 28, 2020.  Claims 1-20 have been examined and are currently pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, drawn to an over-the-ear headphone with a circle-of-slight signaling (Cos) element, classified in H04R29/008.
II. Claim 19, drawn to circle-of-sight signaling (CoS) element strip device, classified in H04R29/008.
III. Claim 20, drawn to a circle-of-sight signaling (CoS) element cap device, classified in H04R29/008.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  

Invention I:  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed such as “a wireless over-the-ear headphone device disposed with a circle-of-sight (CoS) signaling element along a perimeter edge of an ear-piece housing of the headphone device; at least one interface enclosed within said ear-piece housing for wireless pairing with a first user’s mobile device for an application run on the first users mobile device; and said circle-of-sight (CoS) signaling element enabling 360-degree signal visibility to at least one other user while worn by the first user, wherein said CoS signaling element displays light in a manner signaling a specific message based on a pre-defined signaling protocol and based on the pairing with the first user’s mobile device and the application run on said first user’s mobile device.”
 Invention II:  The subcombination has separate utility such as “a circle-of-sight (CoS) signaling element in the form of a lighting strip, wherein the strip is dimensioned and configured to adhere to a surface of a housing of a wireless over-the-ear headphone device; at least one interface enclosed within said strip for wireless pairing with a first user’s mobile device for an application run on the first users mobile device; and said circle-of-sight (CoS) signaling element strip enabling 360-degree signal visibility to at least one other user while worn by the first user, wherein said CoS signaling element displays light in a manner signaling a specific message based on a pre-defined signaling protocol and based on the pairing with the first user’s mobile device and the application run on said first user’s mobile device.”






Inventions I and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  
Invention I:  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed such as “a wireless over-the-ear headphone device disposed with a circle-of-sight (CoS) signaling element along a perimeter edge of an ear-piece housing of the headphone device; at least one interface enclosed within said ear-piece housing for wireless pairing with a first user’s mobile device for an application run on the first users mobile device; and said circle-of-sight (CoS) signaling element enabling 360-degree signal visibility to at least one other user while worn by the first user, wherein said CoS signaling element displays light in a manner signaling a specific message based on a pre-defined signaling protocol and based on the pairing with the first user’s mobile device and the application run on said first user’s mobile device.”
Invention III:  The subcombination has separate utility such as “a circle-of-sight (CoS) signaling element in the form of a cap structure, wherein the cap structure is dimensioned and configured to fit over an ear-piece housing of a wireless over-the-ear headphone device; at least one interface enclosed within said cap for wireless pairing with a first user’s mobile device for an application run on the first users mobile device; a circle-of-sight (CoS) signaling element in the form of a lighting strip disposed on a perimeter edge of said cap; and said circle-of-sight (CoS) signaling element strip enabling 360-degree signal visibility to at least one other user while worn by the first user, wherein said CoS signaling element displays light in a manner signaling a specific message based on a pre-defined signaling protocol and based on the pairing with the first user’s mobile device and the application run on said first user’s mobile device.”
Inventions II and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  
Invention II:  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed such as “a circle-of-sight (CoS) signaling element in the form of a lighting strip, wherein the strip is dimensioned and configured to adhere to a surface of a housing of a wireless over-the-ear headphone device; at least one interface enclosed within said strip for wireless pairing with a first user’s mobile device for an application run on the first users mobile device;”
Invention III:  The subcombination has separate utility such as “a circle-of-sight (CoS) signaling element in the form of a cap structure, wherein the cap structure is dimensioned and configured to fit over an ear-piece housing of a wireless over-the-ear headphone device; at least one interface enclosed within said cap for wireless pairing with a first user’s mobile device for an application run on the first users mobile device; a circle-of-sight (CoS) signaling element in the form of a lighting strip disposed on a perimeter edge of said cap;”
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a)    the inventions have acquired a separate status in the art in view of their different classification;
(b)    the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c)    the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d)    the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mohamed Azeez on June 29, 2022 a provisional election was made without traverse to prosecute the invention of Invention I, claims 1-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 19-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show elements 3102, 3202, 3302, 3104, 3204, 3304, 3402,3403, and 3406 (associated with Figures 31-34) as described in the specification. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an
application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant
to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and
informed of any required corrective action in the next Office action. The objection to the drawings will
not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  The term, “the-ear” lacks antecedent basis in line 1.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  The term, “first users” lacks an apostrophe with regard to the term “user” (e.g., user’s).  Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  The term, “the first CoS device” lacks antecedent basis in line 2.  Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  The term, “the first and second user devices” lacks antecedent basis in lines 4-5.  Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  The term, “the audio output” lacks antecedent basis in line 2.  Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  The term, “the content exchange” lacks antecedent basis in line 1.  Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  The term, “the mobile device” lacks antecedent basis in lines 2-3.  Appropriate correction is required.

Claim 13 is objected to because of the following informalities:  The term, “the light display” lacks antecedent basis in line 2.  Appropriate correction is required.

Claim 14 is objected to because of the following informalities:  The term, “the signaling” lacks antecedent basis in line 1.  Appropriate correction is required.

Claim 18 is objected to because of the following informalities:  The term, “the user” lacks antecedent basis in line 5.  Appropriate correction is required.
                                                                                                                                                                            
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-7, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steenkamp 20150071456 A1.
Claim 1:
	As per claim 1, Steenkamp teaches the over-the ear headphone device comprising:
a wireless over-the-ear headphone device disposed with a circle-of-sight (CoS) signaling element along a perimeter edge of an ear-piece housing of the headphone device (paragraph 0033 and Figure 3, items 200 and 204 “The LEDs may partially circumscribe the perimeter of the headphones.”);

at least one interface enclosed within said ear-piece housing for wireless pairing with a first user’s mobile device for an application run on the first users mobile device (Figures 1-2 paragraphs 0031 and 0036 “The at least one headphone 102 either has wires for connection to a signal source such as an audio amplifier, radio, CD player, portable media player or mobile phone, or have a wireless receiver, which is used to pick up signal without using a wiring system (FIG. 1).” and “In one embodiment of the present invention, a controller 202 regulates the audio signal, and other related functions of the system 100. The controller 202 may operate remotely…In this manner, the system 100 may join with portable electronic devices, including, without limitation, cellular telephones, personal digital assistants, portable music players, and computers…); 

and said circle-of-sight (CoS) signaling element enabling 360-degree signal visibility to at least one other user while worn by the first user, wherein said CoS signaling element displays light in a manner signaling a specific message based on a pre-defined signaling protocol and based on the pairing with the first user’s mobile device and the application run on said first user’s mobile device (Figures 1-2 and 5A-5D paragraphs 0008, 0011-0013, and 0035 “The illumination pattern  may form, in essence, a volume meter that is visible to a third-party observer.”, “In one embodiment of the present invention, a controller regulates the audio signal, and related functions of the system. The controller may operate remotely…In this manner, the system may join with portable electronic devices, including, without limitation, cellular telephones, personal digital assistants, portable music players, and computers...” and “A method of the present invention is also presented for illuminating the headphones. The method may include an initial Step of adorning the at least one headphone. The at least one headphone is configured to be operable to position on the head, whereby onlookers may observe the status of the audio signal being played in the at least one headphone.” and “In one embodiment of the present invention, the LEDs 104 are configured to operate as a function of a volume and a rhythm of the audio signal, wherein the intensity and frequency of the LEDs 104 is variable. The LEDs 104 may also vary in conjunction with intensity and a frequency of the audio signal. In this manner, the state of the audio signal is visually indicated with flashing LEDs 104. For example, without limitation, the LEDs 104 may flash in accordance with a musical beat of the audio signal. In some embodiments, the configuration and shape of the LEDs 104 on the at least one headphone 102 forms an illumination pattern 200. The illumination pattern 200 may form, in essence, a volume meter that is visible from an external surface of the at least one headphone 102 (FIG. 4). The illumination pattern 200 may include various shapes and configurations, including, without limitation, a series of dashed lines, semi-circular, straight line, V-shaped, chevron, square, pyramid, diagonal line, text, and a graphical depiction, as referenced in FIG. 5. In yet another embodiment, a secondary illumination pattern 200 may display on the at least one headphone 102 to indicate a bass and a treble of the audio signal.).”)

Claim 6:
	As per claim 6, Steenkamp teaches the device of claim 1 as described above and further teaches wherein said CoS signaling element displays a pre-defined static color display, pre-defined static sequence of color display, pre-defined flashing of a color, or a pre-defined flashing sequence of colors on said CoS signaling element (Figures 3 and 5A-5D and paragraph 0035).

Claim 7:
	As per claim 7, Steenkamp teaches the device of claim 1 as described above and further teaches further comprising a second user device for pairing and interaction with being any wearable device with at least a line-of-sight or a CoS (paragraphs 0031 and 0036).

Claim 17:
	As per claim 17, Steenkamp teaches the device of claim 1 as described above and further teaches wherein the CoS signaling element displays light in at least one of a solid-colored, broken-colored, mix-colored, color-patterned or colored-flash scheme based on a pre-defined signaling protocol (paragraphs 0035 and Figures 5A-5D).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 8-10, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Steenkamp US Publication 20150071456 A1 in view of Raskin US Publication 20150187188 A1.

Claim 2:
	As per claim 2, Steenkamp teaches the device of claim 1 as described above but does not teach further comprising triggering a digital interaction, wherein the digital interaction comprises decoding a tag sent by a first user CoS signaling element within range by a second user line-of-sight (LoS) signaling element or CoS signaling element upon matching of color/symbol-coded interaction rules displayed on the first user and second user signaling elements.  However, Raskin teaches a Communications Using Tactile Stimuli on Wearable Devices and further teaches, “In one embodiment, the second wearable device may further transmit a signal to the first wearable device, the signal being configured to provide a prompt on the first wearable device. A prompt may be a reminder, alert or other message to the first user to send a "virtual hug" or other tactile stimulus to the second user. The prompt may be provided on a user interface coupled to the first wearable device. As described above, the user interface may be any device that transmits or exchanges information between the user and the wearable device. The user interface may be located locally on or remotely from the wearable device. For example, the user interface may a screen on the wearable device, which may visually display a message prompting the first user to send a tactile stimulus or force to the second user. As another example, the user interface may provide an audio message, an audio alarm, a blinking LED light, a vibration from a motor or other signals to the first user. As another example, the user interface may be a screen on a smartphone or laptop in communication with a wearable strapband. The screen may provide a prompt message, and the strapband may detect a state of the first user (e.g., a heartbeat of the first user), and the strapband may transmit data representing the state to a second wearable device.” (paragraph 0028).  Therefore, it would have been obvious to one of ordinary skill in the art at the of the invention to modify Steenkamp to include further comprising triggering a digital interaction, wherein the digital interaction comprises decoding a tag sent by a first user CoS signaling element within range by a second user line-of-sight (LoS) signaling element or CoS signaling element upon matching of color/symbol-coded interaction rules displayed on the first user and second user signaling elements as taught by Raskin in order to communicate with other users.  

and said triggered digital interaction comprising at least one of a sound, vibration, symbol, color, text, image, video, or a social media item for at least one of display or download on at least one of a display coupled to the LoS/CoS signaling elements or mobile device for at least one of the first user or at least second user.  However, Raskin teaches a Communications Using Tactile Stimuli on Wearable Devices and further teaches, “In one embodiment, the second wearable device may further transmit a signal to the first wearable device, the signal being configured to provide a prompt on the first wearable device. A prompt may be a reminder, alert or other message to the first user to send a "virtual hug" or other tactile stimulus to the second user. The prompt may be provided on a user interface coupled to the first wearable device. As described above, the user interface may be any device that transmits or exchanges information between the user and the wearable device. The user interface may be located locally on or remotely from the wearable device. For example, the user interface may a screen on the wearable device, which may visually display a message prompting the first user to send a tactile stimulus or force to the second user. As another example, the user interface may provide an audio message, an audio alarm, a blinking LED light, a vibration from a motor or other signals to the first user. As another example, the user interface may be a screen on a smartphone or laptop in communication with a wearable strapband. The screen may provide a prompt message, and the strapband may detect a state of the first user (e.g., a heartbeat of the first user), and the strapband may transmit data representing the state to a second wearable device.” (paragraph 0028).  Therefore, it would have been obvious to one of ordinary skill in the art at the of the invention to modify Steenkamp to include and said triggered digital interaction comprising at least one of a sound, vibration, symbol, color, text, image, video, or a social media item for at least one of display or download on at least one of a display coupled to the LoS/CoS signaling elements or mobile device for at least one of the first user or at least second user as taught by Raskin in order to communicate or convey information to another person or individual.   

Claim 8:
	As per claim 8, Steenkamp teaches the device of claim 7 as described above but do not teach wherein the pairing and/or digital interaction comprises decoding a tag sent by the first CoS device within range by a second user wearable device upon matching of color/symbol-coded interaction rules displayed on the first and second user devices.  However, Raskin teaches a Communications Using Tactile Stimuli on Wearable Devices and further teaches, “In one embodiment, the second wearable device may further transmit a signal to the first wearable device, the signal being configured to provide a prompt on the first wearable device. A prompt may be a reminder, alert or other message to the first user to send a "virtual hug" or other tactile stimulus to the second user. The prompt may be provided on a user interface coupled to the first wearable device. As described above, the user interface may be any device that transmits or exchanges information between the user and the wearable device. The user interface may be located locally on or remotely from the wearable device. For example, the user interface may a screen on the wearable device, which may visually display a message prompting the first user to send a tactile stimulus or force to the second user. As another example, the user interface may provide an audio message, an audio alarm, a blinking LED light, a vibration from a motor or other signals to the first user. As another example, the user interface may be a screen on a smartphone or laptop in communication with a wearable strapband. The screen may provide a prompt message, and the strapband may detect a state of the first user (e.g., a heartbeat of the first user), and the strapband may transmit data representing the state to a second wearable device.” (paragraph 0028).  Therefore, it would have been obvious to one of ordinary skill in the art at the of the invention to modify Steenkamp to include wherein the pairing and/or digital interaction comprises decoding a tag sent by the first CoS device within range by a second user wearable device upon matching of color/symbol-coded interaction rules displayed on the first and second user devices as taught by Raskin in order to facilitate communication between users and/or devices.  

Claim 9:
	As per claim 9, Steenkamp and Raskin teach the device of claim 8 as described above and Raskin further teaches wherein the decoded tag comprises at least one of a sound via the audio output element on said housing, vibration via a haptic output element on said housing, pre-defined static color display, pre-defined static sequence of color display, pre-defined flashing of a color, or a pre-defined flashing sequence of colors on said CoS signaling element (paragraph 0028).  wherein the decoded tag comprises at least one of a sound via the audio output element on said housing, vibration via a haptic output element on said housing, pre-defined static color display, pre-defined static sequence of color display, pre-defined flashing of a color, or a pre-defined flashing sequence of colors on said CoS signaling element as taught by Raskin in order to communicate or capture the user’s attention.  

Claim 10:
	As per claim 10, Steenkamp and Raskin teach the device of claim 8 as described above and Raskin further teaches wherein the decoded tag further comprises mirroring at least one of the audio output, haptic output, pre-defined static display, or pre-defined flashing display on the first users and second users mobile devices and/or upload over a network to a social networking site (paragraph 0028).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Steenkamp to include wherein the decoded tag further comprises mirroring at least one of the audio output, haptic output, pre-defined static display, or pre-defined flashing display on the first users and second users mobile devices and/or upload over a network to a social networking site as taught by Raskin in order to communicate between users. 

Claim 13:
As per claim 13, Steenkamp teaches the device of claim 1 as described above but does not teach wherein the light display signals at least one of an affiliation, support-of-cause, call-receiving, call-dialing, call-in-progress, audio-in-progress, audio type-in-progress, free-for-approach, awaiting approach, approach confirmed, second user pairing-in-progress, second user tag-decoding-in-progress, confirmation of tag-decoding, digital interaction-in-progress, confirmation of digital interaction completion, transaction-in-progress, confirmation of transaction, health status, proximity alert, confirmation of legal age, or an unwillingness for approach.  However, Raskin teaches a Communications Using Tactile Stimuli on Wearable Devices and further teaches, “In one embodiment, the second wearable device may further transmit a signal to the first wearable device, the signal being configured to provide a prompt on the first wearable device. A prompt may be a reminder, alert or other message to the first user to send a "virtual hug" or other tactile stimulus to the second user. The prompt may be provided on a user interface coupled to the first wearable device. As described above, the user interface may be any device that transmits or exchanges information between the user and the wearable device. The user interface may be located locally on or remotely from the wearable device. For example, the user interface may a screen on the wearable device, which may visually display a message prompting the first user to send a tactile stimulus or force to the second user. As another example, the user interface may provide an audio message, an audio alarm, a blinking LED light, a vibration from a motor or other signals to the first user. As another example, the user interface may be a screen on a smartphone or laptop in communication with a wearable strapband. The screen may provide a prompt message, and the strapband may detect a state of the first user (e.g., a heartbeat of the first user), and the strapband may transmit data representing the state to a second wearable device.” (paragraph 0028).  Therefore, it would have been obvious to one of ordinary skill in the art at the of the invention to modify Steenkamp to include wherein the light display signals at least one of an affiliation, support-of-cause, call-receiving, call-dialing, call-in-progress, audio-in-progress, audio type-in-progress, free-for-approach, awaiting approach, approach confirmed, second user pairing-in-progress, second user tag-decoding-in-progress, confirmation of tag-decoding, digital interaction-in-progress, confirmation of digital interaction completion, transaction-in-progress, confirmation of transaction, health status, proximity alert, confirmation of legal age, or an unwillingness for approach as taught by Raskin in order to communicate the current status of the first user to other users.  

Claim 18:
As per claim 18, Steenkamp teaches the device of claim 1 as described above but does not teach
further comprising a covert CoS display characterized by at least one type of an obscurement (altered light intensity or pattern display) only discernable to at least one of a select CoS viewer or LoS viewer (select viewer) based on a decoding of a tag sent by the user or triggering a digital interaction between the user and the select viewer.  However, Raskin teaches a Communications Using Tactile Stimuli on Wearable Devices and further teaches, “In one embodiment, the second wearable device may further transmit a signal to the first wearable device, the signal being configured to provide a prompt on the first wearable device. A prompt may be a reminder, alert or other message to the first user to send a "virtual hug" or other tactile stimulus to the second user. The prompt may be provided on a user interface coupled to the first wearable device. As described above, the user interface may be any device that transmits or exchanges information between the user and the wearable device. The user interface may be located locally on or remotely from the wearable device. For example, the user interface may a screen on the wearable device, which may visually display a message prompting the first user to send a tactile stimulus or force to the second user. As another example, the user interface may provide an audio message, an audio alarm, a blinking LED light, a vibration from a motor or other signals to the first user. As another example, the user interface may be a screen on a smartphone or laptop in communication with a wearable strapband. The screen may provide a prompt message, and the strapband may detect a state of the first user (e.g., a heartbeat of the first user), and the strapband may transmit data representing the state to a second wearable device.” (paragraph 0028).  Therefore, it would have been obvious to one of ordinary skill in the art at the of the invention to modify Steenkamp to include a covert CoS display characterized by at least one type of an obscurement (altered light intensity or pattern display) only discernable to at least one of a select CoS viewer or LoS viewer (select viewer) based on a decoding of a tag sent by the user or triggering a digital interaction between the user and the select viewer as taught by Raskin in order to limit communication between specific users.

Claim(s) 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Steenkamp and Raskin as applied to claim 2 above, and further in view of Mankoff US Publication 20050071230 A1.
Claim 3:
	As per claim 3, Steenkamp and Raskin teach the device of claim 2 as described above but do not teach wherein the triggered digital interaction further comprises at least one of an offer and acceptance of at least a credit, between at least two devices, redeemable towards at least one of a good or service with any one of a participating vendor.  However, Mankoff teaches a Delivery, Organization, and Redemption of Virtual Offers from the Internet, Interactive-TV, Wireless Devices and Other Electronic Means and further teaches, “Another exemplary system would be for the delivery of promotional offers to cell phones or PDAs to be made by a cell phone service provider (or other wireless communications provider) to act as the list owner. The cell phone company would then provide the list of consumer electronic contact addresses (e.g., cell phone numbers) and credit card numbers to a matching agent, which in turn would build an offer. The offer would then be delivered to the cell phones via instant messaging or some other means, and the consumers could then "click" to accept the offer or take other action (e.g. press a number key, vocalize an acceptance) to accept the offer and have it associated with the consumers' payment systems.” (paragraph 0032) and “There are also a number of ways by which coupon offers can be delivered to consumers. FIG. 2 provides an exemplary screen shot of what an email delivered version of a coupon offer might look like. This illustrated offer is for 20% off of purchases at Retailer XYZ. As in a normal email, there is a header section 202. This section specifies the source of the coupon offer, the date, the person for whom the offer is intended, and the subject of the coupon offer. The screen image 200 shows the entire coupon offer, including the addressing section 202 and the main message window 204. Within the main message window 204 is a clickable target 206 that allows the consumer to select this offer for storing his or her coupon organizer/credit card.  The offer 200 can also provide useful information to the consumer such as the location of nearby stores through the target 208 and/or an option for changing the consumer's preferences for receiving emails from the marketer 104 via the clickable target 210.” (paragraph 0039).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Steenkamp to include wherein the triggered digital interaction further comprises at least one of an offer and acceptance of at least a credit, between at least two devices, redeemable towards at least one of a good or service with any one of a participating vendor as taught by Mankoff in order to incentivize performing a transaction or making a purchase by a user with a vendor.   





Claim 4:
	As per claim 4, Steenkamp and Raskin teach the device of claim 2 as described above but do not teach wherein the triggered digital interaction further comprises at least one of an offer and acceptance of at least a representation of a good or service, between at least two devices, redeemable towards at least one of a physical good or service associated with the representation from any one of a participating vendor.  However, Mankoff teaches a Delivery, Organization, and Redemption of Virtual Offers from the Internet, Interactive-TV, Wireless Devices and Other Electronic Means and further teaches, “Another exemplary system would be for the delivery of promotional offers to cell phones or PDAs to be made by a cell phone service provider (or other wireless communications provider) to act as the list owner. The cell phone company would then provide the list of consumer electronic contact addresses (e.g., cell phone numbers) and credit card numbers to a matching agent, which in turn would build an offer. The offer would then be delivered to the cell phones via instant messaging or some other means, and the consumers could then "click" to accept the offer or take other action (e.g. press a number key, vocalize an acceptance) to accept the offer and have it associated with the consumers' payment systems.” (paragraph 0032) and “There are also a number of ways by which coupon offers can be delivered to consumers. FIG. 2 provides an exemplary screen shot of what an email delivered version of a coupon offer might look like. This illustrated offer is for 20% off of purchases at Retailer XYZ. As in a normal email, there is a header section 202. This section specifies the source of the coupon offer, the date, the person for whom the offer is intended, and the subject of the coupon offer. The screen image 200 shows the entire coupon offer, including the addressing section 202 and the main message window 204. Within the main message window 204 is a clickable target 206 that allows the consumer to select this offer for storing his or her coupon organizer/credit card.  The offer 200 can also provide useful information to the consumer such as the location of nearby stores through the target 208 and/or an option for changing the consumer's preferences for receiving emails from the marketer 104 via the clickable target 210.” (paragraph 0039).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Steenkamp to include wherein the triggered digital interaction further comprises at least one of an offer and acceptance of at least a representation of a good or service, between at least two devices, redeemable towards at least one of a physical good or service associated with the representation from any one of a participating vendor as taught by Mankoff in order to incentivize performing a transaction or making a purchase by a user with a vendor.   

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Steenkamp and Raskin as applied to claim 2 above, and further in view of He et al. US Publication 20150149310 A1.
Claim 5:
	As per claim 5, Steenkamp and Raskin teach the device of claim 2 as described above but do not teach wherein the triggered digital interaction further comprises facilitating a payment transaction between at least one of a device-to-device, device-to-vendor POS terminal, or device-to-vendor product code.  However, He teaches a Wearable Communication Devices for Secured Transaction and Communication and further teaches, “With respect to FIGS. 22 and 23, The wearable device 2204 can communicate with the POS terminal 2206 to process transactions (2302). When a person or user 2202 wearing the wearable device 2204 wants to make a purchase transaction through a POS terminal 2206, the POS terminal can request transaction processing for the person's purchase by providing a transaction amount of the user's purchase, and enter a mode waiting to receive user ID and passcode to authorize the transaction from the person 2202 wearing the device (2304). When the person 2202 wearing the wearable device 2204 wants to start a transaction (2306), the person 2202 wearing the wearable device 2204 can enter the transaction mode by pushing a button on the wearable device 2204, for example (2308). The wearable device 2204 can present an authentication request to ask the wearer 2202 to enter a passcode to authenticate the access to the wearable device 2204, or enter a fingerprint with a fingerprint sensor built in the wearable device 2204 (2310). Once the passcode or the fingerprint is verified with the registered information, the wearable device 2204 can indicate it is ready to perform the transaction (e.g., by displaying a message on the display screen or enabling an indicator such as an LED indicator) (2312). A part of the wearer's body, for example his hand, can touch the POS terminal's 2206 capacitive coupling pad (or touch screen) 2208 (2314). The POS terminal 2206 can send a request for information or data needed to authorized the transaction to the wearable device 2204 through the user's body using a capacitive coupled channel (2316). The wearable device 2204 receives the request and a capacitive coupled electrical signal 2210 carrying the authentication data (e.g., encrypted ID and password information) can be transferred to the POS terminal 2206 through the capacitive coupled communication channel (2318). Once the POS terminal 2206 receives the authentication data, the POS terminal 2206 communicates with a server at the transaction control institute through the Internet, to verify the authentication data (2320). After the authentication completes, the POS terminal 2206 will send data to the wearable device 2204, to indicate completion of the transaction (2322). Once the wearable device receives this signal, it completes the transaction (2324).” (paragraph 0080).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Steenkamp to include wherein the triggered digital interaction further comprises facilitating a payment transaction between at least one of a device-to-device, device-to-vendor POS terminal, or device-to-vendor product code as taught by He in order allow seamless completion of a transaction between users or devices.   





Claim(s) 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Steenkamp and Raskin as applied to claim 8 above, and further in view of Dobyns US Publication 20130079037 A1.
Claim 11:
	As per claim 11, Steenkamp and Raskin teach the device of claim 8 as described above but do not teach wherein the decoded tag triggers an exchange of at least one of a profile content or a social media content between the first and second user over a network.  However, Dobyns teaches a Proximity Based Social Networking and further teaches, “In one embodiment, each social networking filter module 503 can be configured to transmit a proximity signal to and/or receive a proximity signal from another user with selected rules set within that user's social networking filter module. For instance, in a business setting, a social networking filter module may be used to help an electrical engineer (EE) to build a network of peers. The EE can set desired rules in the filter using a graphical user interface. The graphical user interface may be designed to operate on a mobile computing device 502, 504…” (paragraph 0167) and “In one example, the rules that are set by the user can be set to allow the SRC device 501 to communicate with anyone that has at least 5 years of experience in electrical engineering in the field of analog design. The EE can then attend a business conference. Whenever a person having a mobile computing device 502, 504 equipped with an SRC device 501 and rules selected to opera on the social networking filter module 503 that meets these requirements, and travels within a selected distance of the EE, then a proximity signal can be exchanged between mobile computing devices 502, 504. In one embodiment, the users can be notified. For instance, an audio output or a vibration can occur that informs the user that a person meeting the requirements of the rule set is within a selected distance. In addition, the users may automatically exchange profile information. Alternatively, the users can stop and meet and agree to exchange profile information upon their meeting. The proximity signal may be communicated between the mobile computing devices 502, 504 by sending a signal from one SRC device 501 to the other SRC device.”  (paragraph 0168).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Steenkamp to include wherein the decoded tag triggers an exchange of at least one of a profile content or a social media content between the first and second user over a network as taught by Dobyns in order facilitate communication between users.

Claim 12:
	As per claim 12, Steenkamp, Raskin, and Dobyns teach the device of claim 11 as described above and Dobyns further teaches wherein the content exchange between the first and the second user is displayed on the mobile device of the first and the second user (paragraphs 0165, 0166, and 0168).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Steenkamp to include wherein the content exchange between the first and the second user is displayed on the mobile device of the first and the second user as taught by Dobyns in order to facilitate communication and convey information relevant to each of the users. 











Claim(s) 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Steenkamp and Raskin as applied to claim 13 above, and further in view of Kukreja et al. US Patent 10937296 B1. 
Claim 14: 
	As per claim 14, Steenkamp and Raskin teach the device of claim 13 as described above but do not teach wherein the signaling of a health status is based on a most recent test result from any one of a health institution, health provider, or public health registry.  However, Kukreja teaches a System and Method to Manage Safe Physical Distancing Between Entities and further teaches, “The database 210 may comprise data that may be either stored or generated as a result of functionalities implemented by any of the components of the processing engine(s) 208 or the centralized server 112. In an embodiment, the database 210 may be linked to an external database of any of a national health agency, a hospital, a clinic, a testing center and a medical center, to collect information related to health of the entities (103 or 104), which may be private or public information, wherein the private information may be accessed by the centralized server 112, by consent from the respective entities (103 or 104).” (column 14, lines 45-55) and “In an embodiment, a first illumination zone 320 of the one or more illumination zones may indicate a first health attribute of the one or more health attributes. The first health attribute may include direct information related to a result of testing the first entity for checking a pathogenic infection. As an example, the first health attribute may be related to testing result in case of a pandemic such as coronavirus (COVID) caused by acute respiratory syndrome coronavirus 2 (SARS-CoV-2) or any other type of viral or bacterial infection. The first entity 103 may have been tested in the past for any of COVID infection and antibody test, and the corresponding testing result may be updated in the database 210 of the centralized server 112 from an external database of any health agency or voluntarily be disclosed by the first entity 103. The antibody test may reveal the previous infection possibility of the first entity 103. The result of testing may be selected from infected and active, infected and inactive, and non-infected, and may be indicated as a different color on the first illumination zone 320 of the wearable electronic device 105, as given below in the exemplary embodiments:  Color 1: COVID Negative (COVID or COVID Antibody Test Negative) Color 2: COVID Positive Active (COVID Test Positive) Color 3: COVID Positive Inactive (Antibody Test Positive).” (column 21, lines 19-43).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Steenkamp to include wherein the signaling of a health status is based on a most recent test result from any one of a health institution, health provider, or public health registry in order to communicate or convey to other users the first user’s health information or status.     

Claim 15: 
As per claim 15, Steenkamp, Raskin, and Kukreja teach the device of claim 13 as described above and Kukreja further teaches wherein the light display of a color from the CoS signaling element signals a COVID-19 negative test result within a pre-defined period of time and a different color signals a COVID-19 result ambiguity (column 25, line 67 to column 26, line 28).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Steenkamp to include wherein the light display of a color from the CoS signaling element signals a COVID-19 negative test result within a pre-defined period of time and a different color signals a COVID-19 result ambiguity as taught by Kukreja to in order to communicate or convey to other users the first user’s health information or status.      





Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over Steenkamp and Raskin as applied to claim 13 above, and further in view of Ghazzaoui et al. US Publication 20210058736 A1.
Claim 16:
As per claim 16, Steenkamp and Raskin teach the device of claim 13 as described above but do not teach wherein the light display color from the CoS signaling element signals a proximity of at least one other non-designated person within six feet beyond a pre-defined period of time (paragraph 0010).  However, Ghazzaoui teaches a Proximity Alert and Contact Tracing Device, Method and System and further teaches, “In one embodiment according to this invention, the device, system and method comprises a simple Bluetooth® enabled device, an NFC enabled device, or a radiofrequency enabled device, (such as an RFID tag), or the like, in the form of but not limited to, a bracelet, a pin, a card, or any other portable device, which detects other similarly enabled devices, such as bracelets, pins or the like that are within a given proximity range, say two meters or less from each other. Through proximity sensing technology known in the art, the system traces such contact events or proximity events and stores the data for real time or retrospective analysis. In a preferred version of this embodiment, when two people are in such proximity or contact so as to violate the proximity threshold coded into the device, the device emits an alarm, which may be audible, visual, vibratory, or the like and combinations thereof, on one or both of the devices.” (paragraph 0010).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Steenkamp to include wherein the light display color from the CoS signaling element signals a proximity of at least one other non-designated person within six feet beyond a pre-defined period of time as taught by Ghazzaoui in order to detect and capture distance between users.   



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Clacken US Patent 9803852 B1 Illuminated Headset
Clacken teaches an illuminated headset is a headphone that is adapted for listening to audio sources, which provide electrical signals, which are converted to audible sound by the speakers in the headphone. The headphone is enhanced with an illumination system. The illumination system comprises a plurality of LEDs and a phosphorescent material. The plurality of LEDs is used to illuminate the cable, the left speaker, and the right speaker. The phosphorescent material is used to form the headband, the left speaker housing, and the right speaker housing. The illuminated headset comprises a headset, a master cable, a jack, a clasp, a left cable, and a right cable.

Mungin et al. US Patent 10015576 B1 Headphones with Coordinated External Illumination 
Mungin discloses a headphone device is provided having a pair of symmetrically formed and circumaural housing element each having an audio output speaker directed from and inner surface and an illumination element incorporated in an outer surface. The illumination element has a lens that is illuminated in a manner that the intensity of illumination is modulated rhythmically in relation to the rhythm generated by the speakers. Further, an illuminated indicia in the form of a icon such as a treble clef or music note may be illuminated in a manner that the intensity of illumination is modulated rhythmically in relation to the rhythm generated by the speakers. The instant abstract is neither intended to define the invention disclosed in this specification nor intended to limit the scope of the invention in any way.


Liu US Patent 9635696 B1 Providing Indications of Pairing Between Wireless Devices
Liu discloses a computer-implemented method that includes transmitting, from a first device over a wireless communication channel established between the first device and a second device, one or more signals. The one or more signals include information about an activation pattern for an output device on the second device. The method also includes transmitting, from the first device, at least one control signal to the second device to activate the output device in accordance with the activation pattern, and generating an output signal indicative of the activation pattern for presentation on the first device.

Andrea US Publication 20070047740 Headset with Flashing Light Emitting Diodes
Andrea discloses a headphone system is provided with two earbud headphones and a control module, each fitted with a plurality of light emitting diodes (LEDs). The LEDs may be of many different colors and flash to the beat of the music. Patterns, colors, and intensity may be adjusted based on a user's preferences. The intensity, frequency, and light patterns of the LEDs may change when a threshold level is reached.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L HAMILTON whose telephone number is (571)270-1837. The examiner can normally be reached Monday-Thursday 9:30-5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571)270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW L HAMILTON/Primary Examiner, Art Unit 3682